Citation Nr: 1521723	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin condition, other than pseudofolliculitis barbae.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a bilateral hip condition.

5.  Entitlement to service connection for arthritis of the hands.

6.  Entitlement to service connection for a bilateral foot condition.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for low back pain.

9.  Entitlement to service connection for a left shin/calf condition, also claimed as bilateral shin splints.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served with the Air Force on reserve duty from September 2000 to January 2001 and on active duty from February 2001 to March 2006, to include service in Saudi Arabia from December 2002 to May 2003.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his above-claimed disabilities are due to his active duty military service.  Additional development is required prior to adjudicating all claims on appeal.

Outstanding Medical Records

As a preliminary matter, the Board notes that it appears not all of the Veteran's reserve, active duty, and post-service VA treatment records are associated with his claims file.  Additionally, the Board has identified pertinent outstanding private medical records, and the Veteran's personnel file is incomplete as well.

In November 2007, the RO produced a Formal Finding of Unavailability of Service Medical Records Memorandum after attempting to obtain records from the Records Management Center (RMC) and Luke Air Force Base (AFB) and receiving negative responses.  In May 2006 and July 2007, the RO attempted to obtain the Veteran's personnel records through the Defense Personnel Records Image Retrieval System (DPRIS) and was unable to do so.

In December 2008, in connection with a different claim, the RO was able to obtain the Veteran's active duty personnel records through DPRIS.  In January 2009, the RO received some service treatment records dated October 2004 to September 2005 for treatment at Luke AFB, however it is unclear from the Veteran's claims file how the RO obtained these records.

A January 2012 screen shot documents that the Veteran's service treatment records were received by the RMC in December 2011 and were transferred to the Phoenix RO in January 2012.  While the RO did receive additional service treatment records in January 2012, the records associated with the Veteran's electronic file do not appear to be complete, are out of order, and are marked with tabs indicating which claimed disability the records refer to.  Additionally, there is only one record from the Veteran's period of overseas duty and there are no records of his immunizations.  It appears that the RO may have only uploaded treatment records they deemed pertinent to the Veteran's claims and which they wished VA examiners to consider in providing medical opinions relating to the Veteran's claims.  On remand, if the RO is in possession of the Veteran's complete active duty service treatment records, they must be associated with the Veteran's claims file in their entirety.  If the service treatment records received in January 2012 and associated with the Veteran's electronic claims file are deemed complete, then the RO must produce a memorandum stating so and must associate that memorandum with the Veteran's file.  If the RO determines these medical records are incomplete, the RO must make additional steps to obtain a complete set of these records and, if unable to do so, or if further attempts to locate the records would be futile, the RO must issue a Formal Finding of Unavailability and notify the Veteran accordingly.  See 38 C.F.R. § 3.159(e).

A review of post-service VA treatment records and VA examination records reveals the Veteran received private medical treatment for his back from Phoenix Baptist Hospital and Hayden Clinic and for his chest pain from Thunderbird Medical Center, Banner Estrella Medical Clinic, and St. Luke's Hospital, all which are located in or around Phoenix, Arizona.  On remand, the RO must attempt to obtain these private medical records and any other identified private medical records.

Moreover, the Veteran's personnel file indicates he served a period of Air Force reserve duty from September 2000 to January 2001, however there are no personnel or medical records associated with his file except for a September 2000 entrance examination and a September 2000 reserve enlistment document.  On remand, the RO must attempt to obtain these reserve medical and personnel records and, if unable to do so or if further attempts to locate these records would be futile, the RO must prepare a Formal Finding of Unavailability and notify the Veteran.  See 38 C.F.R. § 3.159(e).

On remand, the RO must also obtain any outstanding post-service VA medical treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Gulf War Registry Examination

Although the Veteran's Form DD 214 does not reflect any overseas service, his military personnel records confirm he was stationed in Saudi Arabia from December 2002 to May 2003.  Additionally, in his original claim for disability compensation, he indicated he wished to be part of the Gulf War Registry.  Accordingly, the provisions of 38 C.F.R. § 3.317 (2014) are potentially applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317.  The Veteran has claimed headaches, joint and muscle pain, signs or symptoms involving the skin, and cardiovascular signs or symptoms, all of which may potentially be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).

There is no indication that the Veteran has ever been afforded a Gulf War Registry Examination to assess any impact that his overseas service may have had on his currently claimed disabilities.  Moreover, a number of the Veteran's claims on appeal are reflective of manifestations associated with undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(b).  As such, this case must be remanded to afford the Veteran a Gulf War Registry Examination to assess the current nature and etiology of his claimed conditions and to determine whether he has a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses.  The Veteran must also be afforded the proper statutory and regulatory notice of how to establish entitlement to service connection for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

VA Examinations and Opinions

In addition to the Gulf War Registry Examination, the RO must also provide the Veteran VA examinations and/or opinions in relation to his claims on appeal.  Although VA provided him with a June 2006 general medical examination, a July 2006 foot examination, and a July 2006 audiology examination, those examiners did not have the benefit of reviewing the Veteran's service treatment records when rendering medical opinions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  Moreover, the August 2013 and September 2013 VA examinations and opinions for his feet and ankle, hearing loss, tinnitus, and skin are all inadequate as they are either based on inaccurate or incomplete evidence of record or fail to provide a nexus opinion whatsoever.  See id.  Accordingly, because all VA examinations of record are inadequate, remand is required to afford the Veteran new VA examinations and opinions for his claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

In these new examinations, the VA examiners must review all the relevant evidence of record.  In particular, the VA examiners must review all above-referenced VA examinations for the purposes of reviewing past diagnoses rendered and the Veteran's reported medical history associated with his claimed disabilities.  However, review of past examinations does not abrogate the examiners' duties to elicit a medical history from the Veteran at the new examinations; the examiners must still discuss with the Veteran the onset of and symptoms associated with each claimed disability.  In formulating their etiology opinions, the examiners must discuss any and all treatment, complaints, or diagnoses related to each claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran the proper statutory and regulatory notice that includes information about how to establish entitlement to service connection for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Specifically, the RO must attempt to obtain private medical records from: Phoenix Baptist Hospital, Hayden Clinic, Thunderbird Medical Center, Banner Estrella Medical Clinic, and St. Luke's Hospital, which are all located in or around Phoenix, Arizona.

The RO must also contact all appropriate repositories to obtain any outstanding personnel and/or service treatment records from his Air Force reserve duty service (September 2000 to January 2001) and his Air Force active duty service (February 2001 to March 2006).  These repositories may include, but are not limited to: the Air Force Personnel Center at Randolph AFB; the Air Reserve Personnel Center located in Denver, Colorado; and the RMC.

Additionally, all outstanding post-service VA medical records must be obtained.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain the named records, the RO is unable to do so, it must issue a Formal Finding of Unavailability Memorandum detailing the steps that were taken to obtain such records and why further efforts would be futile.  The memorandum must be associated with the claims file and the RO must provide copies to the Veteran and his representative.  In this regard, any such notice provided to the Veteran and his representative must be in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  Following receipt of the above-referenced medical and personnel records, to the extent they are available, the RO must next schedule the Veteran for a VA Gulf War Registry Examination by an examiner or examiners with the appropriate expertise.  The examiners must review the Veteran's electronic claims file and all associated medical records and must specify in their examination reports that these records were reviewed.  Any appropriate evaluations, studies, and testing deemed necessary must be conducted and any results must be included in the examination report.

The examiners must specifically review the Veteran's medical history as described in the previous VA examinations of record and must also elicit a medical history from the Veteran at the examinations, requesting he discuss the onset and continuity of symptoms, treatment, and any previous diagnoses rendered associated with each claimed disability.

The examiner must provide a description of all symptoms manifested by the Veteran to include, but not limited to, skin conditions, chest pain, muscle or joint pain, and headaches and must determine whether there are any objective medical indications that the Veteran is suffering from a undiagnosed illness or chronic disability manifested by these symptoms.  The examiner must specifically state whether he or she is unable to attribute the Veteran's complaints to any known diagnostic entities.

Following the examination, the examining physician must indicate:

(a)  whether it is at least as likely as not (50 percent probability or greater), that the Veteran's skin condition, chest pains, right knee pain, bilateral foot pain, low back pain, bilateral hip pain, bilateral shin pain, hand pain and weakness, and headaches are due to an undiagnosed illness or a medically unexplained chronic multisystem illness;

(b)  if any of the Veteran's symptoms are related to a diagnosed disability, the examiner must state whether that diagnosed disability is at least as likely as not (50 percent probability or greater) due to or related to the Veteran's active duty service or to any service-connected disability.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

4.  Regardless of the results of the Gulf War Registry Examination described immediately above, the RO must schedule the Veteran for VA examinations in connection with all claimed disabilities on appeal to assess the nature and etiology of any diagnosed disabilities.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiners, and the examiners must specify in the examination reports that these records have been reviewed.

The examiners must specifically review the Veteran's medical history as described in the previous VA examinations of record and must also elicit a medical history from the Veteran at the examinations, requesting he discuss the onset and continuity of symptoms, treatment, and any previous diagnoses rendered and associated with each claimed disability.

Based on the clinical examinations, a review of the evidence of record, and with consideration of the Veteran's statements, the examiners must state:

(a)  whether any currently or previously diagnosed disabilities are at least as likely as not (50 percent probability or more) related to the Veteran's active duty service; and

(b)  whether any currently or previously diagnosed disabilities are at least as likely as not (50 percent probability or more) due to or aggravated by any service-connected disability.

A complete rationale for all opinions must be provided.  If the consulting physician is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must return the reports to the examiners and implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

